DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2014/0124915 A1) in view of Stimpson (US 5,415,418).

Re. claim 1: Hayashi discloses:
a semiconductor device (101) comprising: (see fig. 2, 3; para. 0057)
a current carrying unit (200-300) having a semiconductor element (300); (see fig. 2, 3; para. 0061-0062)
a case (600) enclosing the current carrying unit; (see fig. 1; para. 0057, 0065)
a heat dissipating plate (400) located on a back side of the current carrying unit and the case; (see fig. 2, 3; para. 0057-0060)
a plurality of thread fastening holes (620 and holes in 810) located in at least one of the case and the heat dissipating plate for fastening to an external heat dissipating system (810); and (see figs. 3, 6; para. 0068-0071)
Hayashi fails to disclose:
a plurality of tightening order display structures formed by mold or machining on the case or the heat dissipating plate and located near the respective thread fastening holes to display an order in which screws are tightened into the thread fastening holes.
However, Stimpson discloses:
a plurality of tightening order display structures (22) formed by mold or machining (embossing or molding) on the case or the heat dissipating plate (20) and located near the respective thread fastening holes (holes for bolts 12) to display an order in which screws (12) are tightened into the thread fastening holes. (see fig. 1; col. 2 ln. 42 – col. 3 ln. 7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of tightening order display structures formed by mold or machining near the respective thread fastening holes to display an order in which the screws are tightened into the thread fastening holes of Hayashi as taught by Stimpson. One of ordinary skill would have been motivated to do this in order to ensure the proper bolt or screw tightening order is followed. (Stimpson col. 1 ln. 12-32)

Re. claim 2: Stimpson discloses wherein each of the tightening order display structures (22) is located within a range having, as a radius, a distance that is one half of a distance from a corresponding one of the thread fastening holes (first hole for bolt 12) to another one of the thread fastening holes (second hole for bolt 12) closest to the corresponding one of the thread fastening holes. (see fig. 1)

Re. claim 3: Hayashi discloses wherein the thread fastening holes (holes in 810) are located to sandwich the current carrying unit (200-300). (holes are to the left and right of current carrying unit) (see fig. 2, 3, 6)

Re. claim 4: Hayashi discloses:
wherein the thread fastening holes (410)includes an equal number of thread fastening holes located on one side (2 holes on left side) of the current carrying unit (200-300) and thread fastening holes located on the other side (2 holes on the right side) of the current carrying unit, and
Hayashi fails to disclose:
tightening order display structures displaying even-numbered positions in the order are located diagonally opposite tightening order display structures displaying positions immediately before the even-numbered positions.
However, Stimpson discloses:
tightening order display structures (22) displaying even-numbered positions in the order are located diagonally opposite (6 and 4 are diagonal and 10 and 8 are diagonal) tightening order display structures displaying positions immediately before the even-numbered positions. (see fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a 4 bolt tightening pattern to the 4 screws in the apparatus of Hayashi as taught by Stimpson. One of ordinary skill would have been motivated to do this in order to evenly tighten down the screws of the Hayashi apparatus in the correct order to ensure proper seating of the device. (see Stimpson col. 2 ln. 4-27)

Re. claim 5: Hayashi fails to specifically disclose:
wherein on each of one side and the other side of the current carrying unit, tightening order display structures at middle locations precede tightening order display structures at lateral locations in the order.
However, Stimpson discloses:
wherein on each of one side (top numbered side) and the other side (bottom numbered side) of the unit, tightening order display structures at middle locations (numbers 1 and 2) precede tightening order display structures at lateral locations (numbers 7, 8, 9, 10) in the order. (see fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the order of screw tightening of Hayashi based on the total number of screws as taught by Stimpson. One of ordinary skill would have been motivated to do this in order to make sure the correct tightening order is applied to the device in order to correctly tighten the apparatus screws. (see Stimpson col. 2 ln. 42 – col. 3 ln. 7)

Re. claim 6: Hayashi discloses wherein the thread fastening holes are located in the heat dissipating plate (400), and the thread fastening holes are visible from a side (top side, Z direction) of a front surface of the case.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make some of the threaded holes only located in the heat dissipating plate, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill would have been motivated to do this in order to fixedly attach the heat dissipation plate with the case enclosing the carrying unit.

Re. claim 7: Hayashi discloses wherein the case has a thread fastening flat portion (horizontal flat portion of 600 adjacent screw) adjacent to the heat dissipating plate (400), and (see fig. 3, 6; para. 0065, 0069)
the thread fastening holes (620 and holes in 810) are located in the thread fastening flat portion. (see fig. 3, 6; para. 0065-0066)

Re. claim 8: Hayashi fails to disclose:
wherein the tightening order display structures are located on the thread fastening flat portion.
However, Stimpson discloses: 
wherein the tightening order display structures are located on the thread fastening flat portion. (the entire gasket is a flat portion) (see fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of tightening order display structures formed by mold or machining near the respective thread fastening holes to display an order in which the screws are tightened into the thread fastening holes of Hayashi as taught by Stimpson. One of ordinary skill would have been motivated to do this in order to ensure the proper bolt or screw tightening order is followed. (Stimpson col. 1 ln. 12-32)

Re. claims 9 and 10: Hayashi fails to disclose:
wherein the tightening order display structures are any of recessed structures, ink printed structures, and laser printed structures located on the case to display the order in which the screws are tightened into the thread fastening holes; 
wherein the tightening order display structures are any of recessed structures, resist structures, and plating structures located on the heat dissipating plate to display the order in which the screws are tightened into the thread fastening holes.
However, Stimpson discloses:
wherein the tightening order display structures any of recessed structures (embossed), ink printed structures (silk-screened) located on the case to display the order in which the screws are tightened into the thread fastening holes; (see col. 3 ln. 1-7)
wherein the tightening order display structures are any of recessed structures, resist structures, and plating structures located on the heat dissipating plate to display the order in which the screws are tightened into the thread fastening holes. (see col. 3 ln. 1-7)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tightening order display structures of ink or recessed structures taught by Stimpson. One of ordinary skill would have been motivated to do this in order to denote the tightening order at the time of manufacturing rather than at the time of assembly in order to reduce time required to assemble the device or to tighten the bolts in the correct order to prevent damage. (Stimpson col. 1 ln. 12-32)
This would have been a use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1396 (2007). 

Response to Arguments
Applicant’s arguments, see page 4-5, filed 03 September 2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Hayashi et al. and Milbury, in combination with the amendments to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi et al. in view of Stimpson as seen above. Applicant argues that Hayashi and Milbury fail to disclose the newly added “formed by mold or machining on the case or the heat dissipating plate.” The Examiner agrees. However, Stimpson discloses a plurality of tightening order display structures formed by mold (molding) or machining (silk-screening) and Hayashi discloses the case or the heat dissipating plate comprising screws where the display structures would be disposed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 6, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835